FIRST AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP

OF

GRUBB & ELLIS APARTMENT REIT HOLDINGS, L.P.

This First Amendment to Agreement of Limited Partnership (the “Amendment”) of
GRUBB & ELLIS APARTMENT REIT HOLDINGS, L.P. (f/k/a NNN APARTMENT REIT HOLDINGS,
L.P.) (the “Partnership”), entered into as of June 3, 2010, by and among GRUBB &
ELLIS APARTMENT REIT, INC. (f/k/a NNN APARTMENT REIT, INC.), a Maryland
corporation (the “Company” or the “General Partner”), GRUBB & ELLIS APARTMENT
REIT ADVISOR, LLC (f/k/a NNN APARTMENT REIT ADVISOR, LLC), a Virginia limited
liability company (the “Special Limited Partner”) and GRUBB & ELLIS APARTMENT
REIT ADVISOR, LLC, as the initial limited partner (the “Initial Limited
Partner”) and those parties whom from time to time become Limited Partners as
provided in that certain Agreement of Limited Partnership dated as of
December 27, 2005 (the “Partnership Agreement”) by virtue of their interest in
the Partnership (capitalized terms used but not otherwise defined herein shall
have the meaning ascribed to them in the Partnership Agreement).

WHEREAS, pursuant to the authority granted to the General Partner in Article XI
of the Partnership Agreement, the General Partner wishes to amend the
Partnership Agreement as described below;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Redemption of Incentive Limited Partnership Interest. Sections 8.04(b) and
8.04(c) of the Partnership Agreement are hereby deleted and replaced in their
entirety with the following:

“(b) No distribution or payment will be paid to the Advisor in connection with
an internalization of the Advisor pursuant to the Company’s conversion to a
self-administered REIT and the Incentive Limited Partnership Interest of the
Special Limited Partner will not be redeemed. The provisions of this section
8.04(b) are not intended to limit any other compensation or distribution the
Company or the Partnership may pay the Advisor pursuant to this Agreement or any
other agreement.

(c) Upon a termination of the advisory agreement between the Advisor and the
Company in connection with any other event except the listing described in
Section 8.04(a), the Incentive Limited Partnership Interest of the Special
Limited Partner will be redeemed by the General Partner for a redemption price
equal to the amount of the distribution that the Special Limited Partner would
receive pursuant to Section 5.02(b)(ii) hereof if the Partnership were
immediately to sell all of its Properties for their fair market value; provided,
however, that upon such termination, the Special Limited Partner, in its sole
discretion, may elect, within five (5) business days after the date of such
termination, to defer the redemption of the Incentive Limited Partnership
Interest of the Special Limited Partner and instead elect (“Deferred Payment
Election”) to receive a deferred termination distribution (“Deferred Termination
Amount”), which, notwithstanding any other provisions herein to the contrary,
shall include any Properties acquired and/or owned by the General Partner
(either directly or through third parties) at the time of such termination and
any Properties acquired and/or owned by the General Partner (either directly or
through third parties) after the date of such termination for which the Special
Limited Partner was entitled to receive an acquisition fee pursuant to the
advisory agreement for services rendered (the “Included Assets”), but shall
exclude any new Properties acquired and/or owned by the General Partner (either
directly or through third parties) after such termination, other than the
Included Assets (the “Separate Asset Value”). The Incentive Limited Partnership
Interest shall be redeemed for the Deferred Termination Amount, if any, within
five (5) business days after the first to occur of (x) a listing described in
Section 8.04(a) herein or (y) a liquidation or Transaction (an “Other Liquidity
Event”), in an amount equal to:

(i) if in connection with a listing described in Section 8.04(a) herein, 15.0%
of the amount, if any, by which (A) the appraised fair market value as of the
listing date of the Included Assets, less any indebtedness secured by such
assets as of the listing date, plus the cumulative distributions made to the
General Partner and to any Limited Partners (other than the Special Limited
Partner) with respect to Partnership Units issued in connection with the
acquisition of the Included Assets from the inception of the Partnership through
the listing date, exceeds (B) the sum of (I) the Invested Capital as of the
listing date (excluding Invested Capital relating to the Separate Asset Value),
(II) the capital value of any Partnership Units issued in connection with the
acquisition of the Included Assets to the Limited Partners (other than the
Special Limited Partner) as valued by the General Partner as of the date of such
issuance, and (III) the Return that has accrued with respect to such Invested
Capital of the General Partner and that has accrued to any Limited Partners
(other than the Special Limited Partner) with respect to Partnership Units
issued in connection with the acquisition of the Included Assets for the period
from the inception of the Partnership through the listing date; or

(ii) if in connection with an Other Liquidity Event, 15.0% of the amount, if
any, by which (A) the appraised fair market value as of the Other Liquidity
Event of the Included Assets, less any indebtedness secured by such assets as of
the Other Liquidity Event, plus the cumulative distributions made to the General
Partner and to any Limited Partners (other than the Special Limited Partner)
with respect to Partnership Units issued in connection with the acquisition of
the Included Assets from the inception of the Partnership through the Other
Liquidity Event, exceeds (B) the sum of (I) the Invested Capital as of the Other
Liquidity Event (excluding Invested Capital relating to the Separate Asset
Value), (II) the capital value of any Partnership Units issued in connection
with the acquisition of the Included Assets to the Limited Partners (other than
the Special Limited Partner) as valued by the General Partner as of the date of
such issuance, and (III) the Return that has accrued with respect to such
Invested Capital of the General Partner and that has accrued to any Limited
Partners (other than the Special Limited Partner) with respect to Partnership
Units issued in connection with the acquisition of the Included Assets for the
period from the inception of the Partnership through the Other Liquidity Event;

provided, further, that if the Special Limited Partner makes a Deferred Payment
Election, the Special Limited Partner shall not be entitled to receive any other
amounts under Section 5.02(b) or Section 8.04(a) hereof following the date of
such election.

The redemption price of the Incentive Limited Partnership Interest or the
Deferred Termination Amount shall be payable in cash or in REIT Shares or
Limited Partnership Interests, if agreed to by the Special Limited Partner and
the General Partner, except that the Special Limited Partner shall not be
permitted to elect to receive REIT Shares to the extent that doing so would
cause the Company to fail to qualify as a REIT.

Notwithstanding any other provisions herein to the contrary, the Special Limited
Partner acknowledges and agrees that: (i) the Special Limited Partner has not
received and the General Partner has not provided any assurance or
representation of any kind relating to the Deferred Termination Amount; (ii) the
Special Limited Partner does not have any expectation of any minimum level of
the Deferred Termination Amount; (iii) the Special Limited Partner shall not
have any rights or interests of any kind with respect to the Separate Asset
Value; (iv) neither the General Partner nor any director, officer, stockholder,
partner, member, employee, trustee, representative or agent of the General
Partner shall have any liability or responsibility to the Special Limited
Partner for any act or omission performed or failed to be performed by it, or
for any losses, claims, costs, damages, or liabilities arising from any such act
or omission relating to the acquisition, management, operation, or disposition
of the Properties; (v) the General Partner shall have full power, authority,
discretion and control with respect to the Properties; (vi) the Deferred
Termination Amount, if any, is and shall be deemed to be a contingent interest;
(vii) nothing herein shall in any way limit or restrict the General Partner’s
rights to pursue follow-on offerings; and (viii) any rights of the Special
Limited Partner to the Deferred Termination Amount, if any, are personal to the
Special Limited Partner and, notwithstanding any other provisions herein to the
contrary, may not be assigned by the Special Limited Partner except to an
Affiliate or successor entity. Nothing herein shall limit the Special Limited
Partner’s (or its Affiliates’) rights to pursue and engage in other offerings in
the same or other asset class(es).”

2. Effect. Except as set forth above, the Partnership Agreement shall remain in
full force and effect.

3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed part of the same document.

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this First Amendment to Agreement of Limited Partnership, all as of the date
first above written.

GENERAL PARTNER:

GRUBB & ELLIS APARTMENT REIT, INC.,
a Maryland corporation  

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
SPECIAL LIMITED PARTNER:
GRUBB & ELLIS APARTMENT REIT ADVISOR, LLC,
a Virginia limited liability company


By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer and President

INITIAL LIMITED PARTNER:

GRUBB & ELLIS APARTMENT REIT ADVISOR, LLC,

a Virginia limited liability company

By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer and President


